FINAL OFFICE ACTION
I. ACKOWLEDGEMENTS
This reissue application has been assigned U.S. Application No. 16/457,681 (“681 Reissue Application” or “instant application.”  The 681 Reissue Application is reissue application of U.S. Patent No. 9,907,971 (“971 Patent” or “Patent Under Reissue”). The 971 Patent issued on March 6, 2018 with claim 1-20 (“Originally Patented Claims”) and was titled, “MEDICAL DEVICE ADJUSTING OPERATION WHEN USED WITH NON-AUTHENTICATED PATIENT PARAMETER COLLECTING ACCESSORY.” 
The 971 Patent resulted from U.S. Application No. 15/156,258 (“258 Application” or “Base Application”), filed May 16, 2021.

II. PRIORITY & CONTINUITY
A. Domestic Priority
On July 16, 2021, Applicant filed a petition tilted “PETITION TO ACCEPT UNINTENTOINALLY DELAYED PRIOIRT CLAIMS PERSUIANT TO 37 C.F.R. § 1.78(E) (“July 2021 Petition”).  On September 28, 2021, the Office granted the July 2021 Petition (Sept “2021 Petition Decision”).
Based upon a review of the 681 Reissue Application, 258 Application, the 2021 Petition Decision and prosecution history noted below, the Examiner finds that 971 Patent is:
1.	A continuation of 14/678,742 (“Parent Application”) now U.S. Patent 9,339,661 filed April 3, 2015, which is a continuation of 13/445,766 (“Grand Parent Application) now U.S. Patent 9,008,766) filed April 12, 2012.
2.	The Grand Parent Application is a Continuation-in-part (“CIP”) of 12/760,331 (“Great Grand Parent Application I” or (“331 Application”) now U.S. Patent 8,183,823 filed April 14, 2010. The Grand Parent Application is also a CIP of 12/760,378 (“Great Grand Parent Application II.” or “378 Application”) now U.S. Patent 8,179,087) filed April 14, 2010
3.	The Great Grandparent Application I. is a CIP of 12/131,267 (“267 Application”) now U.S. Patent 7,728,548.
4.	Great Grand Parent Application II is a CIP of 12/131,267 (“267 Application”) now U.S. Patent 7,728548.

B. Foreign Priority
Based on a review of the 681 Reissue Application and the prosecution history of the 258 Application, Applicant is not claiming any foreign priority.

C. Application of First to Invent Provisions of The America Invents Act (“AIA ”)
Because the effective filing date of the 258 Application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply. Instead, the earlier ‘First to Invent’ provisions apply.

D. Prior Art in Previous Applications Has Been Considered
In accordance with MPEP § 609.02 A. 2 and MPEP § 2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the 258 Application.  Also in accordance with MPEP § 2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the 258 Application are now considered cited or ‘of record’ in the 681 Reissue Application.  Additionally, Applicant is reminded that a listing of the information cited or ‘of record’ in the 258 Application need not be resubmitted in this application unless Applicant desires the information to be printed on a patent issuing from this application.  See MPEP § 609.02 A. 2.

III. RELEVANT PROSECUTION HISTORY OF THE 681 APPLICATION
On January 29, 2021, the Office mailed a non-final office action (“Jan 2021 Non-Final Office Action”).
In response to the Jan 2021 Non-Final Office Action, Applicant filed a response on April 23, 2021 (“Apr 2021 Response”).   The Apr 2021 Response contained, among other things, “CLAIM AMENDMENTS” (“Apr 2021 Claim Amendments”); “STATEMENT OF SUBSTNANCE OF INTERVIEW; and “REMARKS” (“Apr 2021 Remarks”).
In response to the Apr 2021 Response, the Office mailed a Final Office action on May 17, 2021 (“May 2021 Final Office Action”).
In response to the May 2021 Final Office Action, Applicant a response on July 16, 2021 (“July 2021 After-Final Response”).  The July 2021 After-Final Response contained, among other things, “CLAIM AMENDMENTS” (“July 2021 Claim Amendments”); a “REISUE DECLARATION BY ASSIGNEE; and “REMARKS” (“July 2021 Remarks”).
In response to the July 2021 After-Final Response, the Office mailed an Advisory Office action on October 1, 2021 (“Oct 2021 Advisory Office Action”). The Oct 2021 Advisory Office Action indicated the July 2021 Claim Amendments would not be entered (see e.g. annotated first page of attached to the Oct 2021 Advisory Office Action which states “Do NOT Enter).
In response to the Oct 2021 Advisory Office Action, Applicant a response on Oct 21, 2021 (“Oct 2021 After-Final Response”).  The Oct 2021 After-Final Response contained, among other things, “CLAIM AMENDMENTS” (“Oct 2021 Claim Amendments”); a “REISUE DECLARATION BY ASSIGNEE (“Oct 2021 Reissue Declaration”); and “REMARKS” (“Oct 2021 Remarks”).
In response to the Oct 2021 Advisory Office Action, Applicant filed a response on Oct 21, 2021 (“Oct 2021 After-Final Response”).  The Oct 2021 After-Final Response contained, among other things, “CLAIM AMENDMENTS” (“Oct 2021 Claim Amendments”); a “REISUE DECLARATION BY ASSIGNEE (“Oct 2021 Reissue Declaration”); and “REMARKS” (“Oct 2021 Remarks”).
In response to the Oct 2021 After-Final Response, the Office mailed an office action on November 17, 2021.  Applicant also filed an Request for Continued Examination (“2021 RCE”) also on November 17, 2021.  In light of the 2021 RCE, the Office designated the November 21, 2021 as a non-final Office action (“Nov 2021 Non-Final Office Action”). See Miscellaneous Communication mailed December 2, 2021 designating the Nov 2021 Non-Final Office Action as a non-final Office action.
In response to the Nov 2021 Non-Final Office Action, Applicant filed a response on February 16, 2022 (“Feb 2022 Response”).  The Feb 2022 response contained, among other things, documents titled “CLAIM AMENDMENTS” (“Feb 2022 Claim Amendments”), “REMARKS” (“Feb 2022 Remarks”).
In response to the Feb 2022 Response, on March 11, 2022 the Office issued a Notice of Non-Compliant Response ("March 2022 Notice of Non Compliant Response").
In response to the March 2022 Notice of Non Compliant Response, on April 14, 2022 the Applicant submitted a response ("April 2022 Response").  The April 2022 Response contained, among other things, documents titled “CLAIM AMENDMENTS” (“April 2022 Claim Amendments”), “REMARKS” (“April 2022 Remarks”).  
IV. CLAIM STATUS
A. Current Claim Status
In light of the entry of the Feb 2022 Claim Amendments: 
1.	Claims 1-3, 5-21, 23, 25, 34, 35, 37, 40, and 43-45 are currently pending (“Pending Claims”).
2.	Claims 4, 22, 24, 26-33, 36, 38-39, 41, and 42 were cancelled ("Cancelled Claims"). 
2.	Claims 1-3, 5-21, 23, 25, 34, 35, 37, 40, and 43-45 are currently examined (“Examined Claims”).
4.	Claims 1-3, 5-18, 21, 23, 25, 34, 35, 37, 40, and 43-45 have been amended. 

B. Claim Status as the Result of this Office Action:
 Regarding the Examined Claims and as a result of this Office action:
	Claims 1-3, 5-10, 11-13, 15-21, 23, 25, 34, 35, 37, 40, and 43-45 are rejected.
	Claim 14 is objected to as allowable but based upon a rejected base claim. 

V. CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111 et seq.

A. Lexicographic Definitions
A first exception, albeit optional, to the broadest reasonable interpretation standard occurs when there is lexicographic definition in the specification.  After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiner below, the Examiner finds that he is unable to locate any lexicographic definitions (either express or implied) with reasonable clarity, deliberateness, and precision.  Because the Examiner is unable to locate any lexicographic definitions with reasonable clarity, deliberateness, and precision, the Examiner concludes that Applicant is not their own lexicographer.  See MPEP § 2111.01 IV A.

B. 35 U.S.C. § 112 6th Paragraph
The following is a quotation of pre-AIA  § 112 ¶ 6:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

A second exception is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 6th paragraph (“§ 112 ¶ 6”). See MPEP § 2181 et seq.  To invoke § 112 ¶ 6, a claimed phrase must meet the three prong analysis (“3 Prong Analysis”) as set forth in MPEP § 2181 (I).  The following phrases will be first identified and then analyzed using the MPEP’s 3 Prong Analysis to determine if the claimed phrases invoke § 112 ¶ 6.  If a phrase invokes § 112 ¶ 6, the corresponding structure will also be determined.

1.  Functional Phrase #1 as Found in Claim 1:
…. programs that, when executed by the processor, cause the processor to perform operations comprising: determining whether a data set received from the remote accessory confirms a preset authentication criterion about the remote accessory, wherein the data set corresponds to information stored in a memory of the remote accessory;

 (“Functional Phrase #1” or “FP#1”) as recited in claim 1.
2.  Functional Phrase #2 as Found in Claim 1:
…. programs that, when executed by the processor, cause the processor to perform operations comprising: . . . in response to failing to determine that the data set confirms the preset authentication criterion, disabling an advanced functionality of the medical device to report an aspect of the parameter;

 	(“Functional Phrase #2” or “FP#2”) as recited in claim 1.

3.  Functional Phrase #3 as Found in Claim 15:
….programs that, when executed by the processor, cause the processor to perform operations comprising: determining whether the data set from the remote accessory confirms a preset authentication criterion about the remote accessory;

 (“Functional Phrase #3” or “FP#3”) as recited in claim 15.

4.  Functional Phrase #4 as Found in Claim 15:
….programs that, when executed by the processor, cause the processor to perform operations comprising:  . . . in response to determining that the data set confirms the preset authentication criterion, enabling a function of the medical device to report an aspect of the parameter;

 (“Functional Phrase #4” or “FP#4”) as recited in claim 15.

5.  Functional Phrase #5 as Found in Claim 21:
…. programs that, when executed by the processor, cause the processor to perform operations comprising: receiving information that an accessory is coupled to the medical device, wherein the accessory is an electrode or a cable connected to the medical device;

 	(“Functional Phrase #5” or “FP#5”) as recited in claim 21.

6.  Functional Phrase #6 as Found in Claim 21:
….programs that, when executed by the processor, cause the processor to perform operations comprising:  . . . in response to failing to confirm an authentication associated with the accessory, disabling a functionality of the medical device to report an aspect of a parameter of a patient; and receiving the parameter from the accessory;

 	(“Functional Phrase #6” or “FP#6”) as recited in claim 21.

a. 3 Prong Analysis:  Invocation Prong (A)
In accordance with Invocation Prong (A), the MPEP states:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Invocation Prong (A).
As an initial matter, the Examiner finds that Functional Phrase #1 to #6 do not use the term “means.”  Therefore the issue arising under Invocation Prong (A) then becomes whether or not FP#1 to FP#6, including the claimed “programs [to perform the claimed functions],” is a generic placeholder for “means.”
In assessing whether or not FP#1 to FP#6 invokes § 112 ¶ 6, the Examiner must not only consider the introductory phrase “programs,” but the entire FP#1 to FP#6.  “In assessing whether the claim limitation is in means-plus-function format, we do not merely consider the introductory phrase (e.g., ‘mechanical control assembly’) in isolation, but look to the entire passage including functions performed by the introductory phrase. [Emphasis added.]” MTD Prods. Inc. v. Iancu, 933 F.3d 1336, 1342 (Fed. Cir. 2019).
To be clear, the Examiner admits the claimed “programs” is structure, i.e. instructions in a memory.”  However the issue is whether the claimed “programs” has a particular configuration that performs certain functions (see Prong (B) below for the exact functions). 
The Examiner finds that the original disclosure merely restates the function.
Because an ordinary “Program” does not possess this claimed functionality, FP#1 to FP #6 meets Invocation Prong (A).
b. 3 Prong Analysis:  Invocation Prong (B)
In accordance with the MPEP, Invocation Prong (B) requires:
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....
MPEP § 2181 I. — Invocation Prong (B).
After review of FP#1 to FP#6, the Examiner concludes the function of FP#1 to FP#6 are:
1.	Function of Functional Phrase #1 as Found in Claim 1: determining whether a data set received from the remote accessory confirms a preset authentication criterion about the remote accessory, wherein the data set corresponds to information stored in a memory of the remote accessory;
2.  	Function of Functional Phrase #2 as Found in Claim 1:  in response to failing to determine that the data set confirms the preset authentication criterion, disabling an advanced functionality of the medical device to report an aspect of the parameter.
3.  	Function of Functional Phrase #3 as Found in Claim 15:  determining whether the data set from the remote accessory confirms a preset authentication criterion about the remote accessory.
4.  	Function of Functional Phrase #4 as Found in Claim 15:  in response to determining that the data set confirms the preset authentication criterion, enabling a function of the medical device to report an aspect of the parameter.
5.  	Function of Functional Phrase #5 as Found in Claim 21:  receiving information that an accessory is coupled to the medical device, wherein the accessory is an electrode or a cable connected to the medical device.
6.  	Function of Functional Phrase #6 as Found in Claim 21: in response to failing to confirm an authentication associated with the accessory, disabling a functionality of the medical device to report an aspect of a parameter of a patient; and receiving the parameter from the accessory.
Ordinary principles of claim construction govern interpretation of this claim language. Additionally, the Examiner finds that because nothing in the written description of 971 Patent contradicts the plain language of the wording set forth in the Function of FP#1 to FP#6, the Function of FP#1 to FP#6 will have its ordinary and accustomed meaning.  In summary, because Functional Phrase #1 to FP#6 includes the Function of FP#1 to FP#6, the Examiner concludes that, Functional Phrase #1 to FP#6 meets Invocation Prong (B).

c. 3 Prong Analysis:  Invocation Prong (C)
In accordance with the MPEP , Invocation Prong (C) requires: “(C) the term ‘means’ or ‘step’ or the generic placeholder is not modified by sufficient structure [or ...] material ... for performing the claimed function.”  MPEP § 2181 I. — Invocation Prong (C).
Based upon a review of FP#1 to FP#6, the Examiner finds that FP#1 to FP#6 does not contain sufficient structure for performing the entire Function of FP#1 to FP#6.  In fact, the Examiner finds that FP#1 to FP#6 recites very little structure (if any) for performing the Function of FP#1 to FP#6.  Other than the “Programs,” FP#1 to FP#6 cites various ‘configurations’ of the “programs” and does not recite any other structural components.
Because FP#1 to FP#6 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that FP#1 to FP#6 meets Invocation Prong (C).
Because FP#1 to FP#6 meets the 3 Prong Analysis as set forth in MPEP §2181 I., the Examiner concludes that FP#1 to FP#6 invokes § 112 ¶ 6.

d. Corresponding Structure for FP#1 to FP#6
“The next step in construing a means-plus-function claim limitation is to look to the specification and identify the corresponding structure for that function.” In re Aoyama, 656 F3d 1293, 99 USPQ2d 1936 (Fed. Cir. 2011) quoting Golight, Inc. v. Wal-Mart Stores, Inc., 355 F.3d 1327, 1333, 1334, [69 USPQ2d 1481, 1486] (Fed. Cir. 2004).
“Under this second step, structure disclosed in the specification is ‘corresponding’ structure only if the specification or prosecution history clearly links or associates that structure to the function recited in the claim.”  In re Aoyama, , 99 USPQ2d at 1939 quoting Med. Instrumentation & Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1210, [68 USPQ2d 1263, 1267] (Fed. Cir. 2003). Furthermore, if the claimed phase is meant by Applicant to encompass software, “[i]t is well-established that the corresponding structure for a function performed by a software algorithm is the algorithm itself.” EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 621, 114 USPQ2d 1711, 1714 (Fed. Cir. 2015).  In other words, “[i]f special programming is required for a general-purpose computer to perform the corresponding claimed function, then the default rule requiring disclosure of an algorithm applies.” Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365, 102 USPQ2d 1122, 1125 (Fed. Cir. 2012).
Based upon a review of the 971 Patent itself, the Examiner concludes that the corresponding structure (i.e. algorithm) for FP#1 to FP#6 cannot be reasonably determined.  The Examiner finds that the 971 Patent merely repeats the functional phrases.
The Examiner finds that clearly some special programming is needed for a processor to perform the Function of FP#1 to FP#6.  Because the corresponding structure for FP#1 to FP#6 cannot be reasonably determined, a § 112 ¶ 2 rejection is set forth below.
For purposes of applying the prior art only, the Examiner will adapt Applicant’s position that the corresponding structure is a capable device such as a processor within a defibrillator, EKG monitor or combined defibrillator-EKG.

VI. CLAIM REJECTIONS – 35 U.S.C. § 112 1ST PARAGRAPH
(Withdrawn)
A. New Matter Rejections -  Withdrawn
The rejection of claims 18, 21, 23, 25, 34, 35, 37, 40, and 42-45 set forth in the last office action as rejected under 35 U.S.C. §112, 1st paragraph (“§ 112 ¶ 1 WD”), as failing to comply with the written description requirement is withdrawn.   
The claims as amended in the April 2022 Claims removes the subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.
Accordingly, the rejection under 35 U.S.C. §112, 1st paragraph is withdrawn.  


VII. CLAIM REJECTIONS - 35 U.S.C. § 112 2ND PARAGRAPH
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph1:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-9, 15-21, 23, 25, 34, 35,  37 40, and 43-45 are rejected under 35 U.S.C. § 112 (pre-AIA ), 2nd paragraph (“§ 112 ¶ 2), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

A. Claimed Phrases that Invoke § 112 ¶ 6:
	As noted above, it is the Examiner’s principle position that independent claims 1, 15, and 21 and their respective Functional Phrases #1 - #6 invoke § 112 ¶ 6.  However, a review of the specification reveals that Applicant has failed to clearly link or associate the claimed function to some corresponding structure in the specification.  Because Applicant has failed to clearly link or associate the claimed function to some corresponding structure in the specification, independent claims 1, 15, and 21 and their respective dependent claims are indefinite.
	The following functional phrases identified in § VI. B. of this office action are indefinite:

1.	Regarding Functional Phrase #1 to #6

Based upon a review of the 971 Patent itself, the Examiner concludes that the corresponding structure (i.e. algorithm) for FP#1 to FP#6 cannot be reasonably determined.  In other words as noted above, the original disclosure does not state e.g. how the program is to determine when the data from the remote accessory confirms or does not confirm a preset authentication and how the program is  configured to enable/disable advance functionality of the medical device to report an aspect of the parameter. What does the algorithm for the claimed “configuration” or “report” look like? Does the device makes sounds, light displays or combinations thereof?
Because the corresponding structure (i.e. algorithm) for FP#1 to FP#6 cannot be reasonably determined, FP#1 to FP#6 within claim 1, 15, and 21 is rejected under § 112 ¶ 2.



VIII. CLAIM REJECTIONS - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §1022 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States. . . .


A. Anticipation Rejections Based on Covey
Claims 1-20, 23, 25, 34, 35, 37 40, 44, and 45, as understood by the Examiner, are rejected under 35 U.S.C. §102(b) as being anticipated by Covey et al (Pub. No. US 2004/0162586) (“Covey”).

1.	Independent Claims 1 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)
The rejections based upon Covey in this section will assume FP#1 and FP#2 invoke § 112 ¶ 6.
a.	Regarding claim 1 Covey Discloses:
Covey discloses a medical device (10 in Figure 1) comprising:
a housing (12 in Figure 1) configured to couple with a remote accessory (“electrodes” 30 in Figure 1) configured to collect a parameter of a patient; (“analyzing the heart rhythms of the patient” Covey [0021] [0025]); 
an energy storage module (“energy storage device” Covey [0027]) disposed within the housing (See Figure 1) configured to store an electrical charge and configured to deliver the electrical charge to the patient for defibrillating the patient (inherent);
a processor (“processor” 38 Covey [0028]); and
a memory (“memory” 48 Covey [0038]) coupled to and accessible by the processor, the memory configured to store authentication and readiness information (inherent since the memory has a configuration which enables it to store virtually any data to be used by the processor). 
Covey discloses a structure covered in scope by Functional Phrase #1, i.e. programs that, when executed by the processor, cause the processor to perform operations comprising: determining whether a data set received from the remote accessory confirms a preset authentication criterion about the remote accessory, wherein the data set corresponds to information stored in a memory of the remote accessory (See Claim Interpretation above, this language reads upon any capable device, such as processor verifying a correct electrode, as in Covey, [0044] [0045]).
b.	Applicant’s Admission
In this anticipation rejection, the Examiner hereby relies on Applicant’s admissions for the corresponding structure of FP#1 and FP#2: In particular, Applicant has expressly admitted that:
i.	“The features of claim 1 and 15 are coextensive with the recited ‘processor.’” Apr 2021 Remarks, p 11; 
ii.	“Applicant respectfully asserts that this feature is equivalent to processing data, and is therefore coextensive with the structure of the processor. Apr 2021 Remarks, p 11.
	In other words, because Applicant has expressly admitted that “the features of claim 1 and 15 are coextensive with the recited ‘processor,’” only a processor needs to be disclosed in the prior art to anticipate or render obvious this limitation.
 Note: It is the Examiner’s primary position that the FF#1 and FP#2 each require an algorithm and thus are indefinite under § 112 ¶ 2. See § IX A. in this Office action.
This prior art rejection (and all prior art rejections) are based upon the Examiner’s alternative position that the Katz Exception (as argued by Applicant) does apply.  This alternative position is provided for (a) compact prosecution purposes and (b) should a reviewing body find that Applicant’s arguments persuasive (i.e. that in FP#1 and FP#2, the Katz Exception does apply).
For purposes of apply the prior art only, the Examiner will hereby rely on Applicant’s express statements (noted above) that the Katz Exception applies.  See also 37 C.F.R. § 1.104 (c)(3) noting that “[i]n rejecting claims the examiner may rely upon admissions by the applicant, or the patent owner in a reexamination proceeding, as to any matter affecting patentability .... [Emphasis added.]”

c.	Additional Findings of Fact:
The Examiner also finds that Covey inherently discloses Functional Phrase #2, i.e. programs that, when executed by the processor, cause the processor to perform operations comprising: . . . in response to failing to determine that the data set confirms the preset authentication criterion, disabling an advanced functionality of the medical device to report an aspect of the parameter:
Although various types of electrodes may be used with the defibrillator 10, preferably the electrodes 30 are QUIK-COMBOTM pacing/defibrillation/ECG electrodes sold by Medtronic Physio Control Corporation. [Emphasis added.]
Covey [0024]
 (See below, Covey discloses:
“The electrode identification information is preferably programmed in a memory of the tag 40, and such information includes one or optionally more of the electrode type, the electrode expiration date, the electrode manufacturing lot-code, and a distinguishing code. [Emphasis added.]” Covey [0031]).
As to the identity and condition of the electrodes 30 …, the user could be notified, for example, whether the electrodes 30 … are designed for pediatric therapy or adult therapy and whether the electrodes 30 … are past their corresponding expiration dates. [Emphasis added.]
 Covey [0045]).

As discussed directly, above Covey in Par [0031] and [0045] and additionally, in Par [0028] [0029] [0030] [0031 [0045] is discussing the processor performs a self diagnostic, checking for a correct electrode, and notifying the user if the wrong electrodes are attached. Thus a self diagnostic inherently means if incorrect then inherently disables the function if the diagnostic fails.

2.	Independent Claims 15 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)
The rejections based upon Covey in this section will assume FP#3 and FP#4 invoke § 112 ¶ 6.
a.	Regarding claim 15 Covey Discloses:
Covey discloses a control system (processing block 12 in Figure 1) comprising:
a reader coupled to a medical device and configured to read a data set from a remote accessory coupled to the medical device, (12, 28 in Figure 1) wherein the medical device is configured to defibrillate a patient and the remote accessory is configured to collect a parameter of the patient; (“electrodes” 30 in Figure 1) (“applied for analyzing the heart rhythms of the patient and/or defibrillation” Covey [0021] [0025]); 
a processor coupled to the reader (“processor” 38 Covey [0028]); and
a memory storing programs (“memory” 48 Covey [0038]); (inherent since the memory has a configuration which enables it to store virtually any data to be used by the processor, and Covey shows algorithms in Figures 3 to 6). 
Covey discloses a structure covered in scope by Functional Phrase #3, i.e. programs that, when executed by the processor, cause the processor to perform operations comprising: determining whether the data set from the remote accessory confirms a preset authentication criterion about the remote accessory (See Claim Interpretation above, this language reads upon any capable device, such as processor verifying a correct electrode, as in Covey, [0044] [0045]).
b.	Applicant’s Admission
In this anticipation rejection, the Examiner hereby relies on Applicant’s admissions for the corresponding structure of FP#3 and FP#4: In particular, Applicant has expressly admitted that:
i.	“The features of claim 1 and 15 are coextensive with the recited ‘processor.’” Apr 2021 Remarks, p 11; 
ii.	“Applicant respectfully asserts that this feature is equivalent to processing data, and is therefore coextensive with the structure of the processor. Apr 2021 Remarks, p 11.
	In other words, because Applicant has expressly admitted that “the features of claim 1 and 15 are coextensive with the recited ‘processor,’” only a processor needs to be disclosed in the prior art to anticipate or render obvious this limitation.
 Note: It is the Examiner’s primary position that the FF#3 and FP#4 each require an algorithm and thus are indefinite under § 112 ¶ 2. See § IX A. in this Office action.
This prior art rejection (and all prior art rejections) are based upon the Examiner’s alternative position that the Katz Exception (as argued by Applicant) does apply.  This alternative position is provided for (a) compact prosecution purposes and (b) should a reviewing body find that Applicant’s arguments persuasive (i.e. that in FF#3 and FF#4, the Katz Exception does apply).
For purposes of apply the prior art only, the Examiner will hereby rely on Applicant’s express statements (noted above) that the Katz Exception applies.  See also 37 C.F.R. § 1.104 (c)(3) noting that “[i]n rejecting claims the examiner may rely upon admissions by the applicant, or the patent owner in a reexamination proceeding, as to any matter affecting patentability .... [Emphasis added.]”

c.	Additional Findings of Fact:
The Examiner also finds that Covey also inherently discloses Functional Phrase #4, i.e. programs that, when executed by the processor, cause the processor to perform operations comprising:  . . . in response to determining that the data set confirms the preset authentication criterion, enabling a function of the medical device to report an aspect of the parameter:
Although various types of electrodes may be used with the defibrillator 10, preferably the electrodes 30 are QUIK-COMBOTM pacing/defibrillation/ECG electrodes sold by Medtronic Physio Control Corporation. [Emphasis added.]
Covey [0024]
 (See below, Covey discloses:
“The electrode identification information is preferably programmed in a memory of the tag 40, and such information includes one or optionally more of the electrode type, the electrode expiration date, the electrode manufacturing lot-code, and a distinguishing code. [Emphasis added.]” Covey [0031]).
As to the identity and condition of the electrodes 30 …, the user could be notified, for example, whether the electrodes 30 … are designed for pediatric therapy or adult therapy and whether the electrodes 30 … are past their corresponding expiration dates. [Emphasis added.]
 Covey [0045]).

As discussed directly above, Covey in Par [0031] and [0045] and additionally, in Par [0028] [0029] [0030] [0031 [0045] is discussing the processor performs a self diagnostic, checking for a correct electrode, and notifying the user if the wrong electrodes are attached. Thus a self diagnostic inherently means if incorrect then inherently disables the function if the diagnostic fails.

3.	Independent Claims 21 Anticipated By Covey (Assumes § 112 ¶ 6 is Invoked)
The rejections based upon Covey in this section will assume FP#5 and FP#6 invoke § 112 ¶ 6.
a.	Regarding claim 21 Covey Discloses:
Covey discloses a system (processing block 12 in Figure 1) comprising:
a medical device (12, in Figure 1) (“electrodes” 30 in Figure 1) (“applied for analyzing the heart rhythms of the patient and/or defibrillation” Covey [0021] [0025]); 
a processor (“processor” 38 Covey [0028]); and
memory storing programs (“memory” 48 Covey [0038]); (inherent since the memory has a configuration which enables it to store virtually any data to be used by the processor, and Covey shows algorithms in Figures 3 to 6). 
Covey discloses a structure covered in scope by Functional Phrase #5, i.e. programs that, when executed by the processor, cause the processor to perform operations comprising: receiving information that an accessory is coupled to the medical device, wherein the accessory is an electrode or a cable connected to the medical device (See Claim Interpretation above, this language reads upon any capable device, such as processor verifying a correct electrode, as in Covey, [0044] [0045]).
b.	Applicant’s Admission
In this anticipation rejection, the Examiner hereby relies on Applicant’s admissions for the corresponding structure of FP#5 and FP#6:  Applicant argued features of claims 1 and 15, recited below.  Claim 21 recites nearly identical features. Accordingly, the Examiner finds that these admissions also apply to claim 21.  In particular, Applicant has expressly admitted that:
i.	“The features of claim 1 and 15 are coextensive with the recited ‘processor.’” Apr 2021 Remarks, p 11; 
ii.	“Applicant respectfully asserts that this feature is equivalent to processing data, and is therefore coextensive with the structure of the processor. Apr 2021 Remarks, p 11.
	In other words, because Applicant has expressly admitted that “the features of claim 1 and 15 are coextensive with the recited ‘processor,’” only a processor needs to be disclosed in the prior art to anticipate or render obvious this limitation.
 Note: It is the Examiner’s primary position that the FF#5 and FP#6 each require an algorithm and thus are indefinite under § 112 ¶ 2. See § IX A. in this Office action.
This prior art rejection (and all prior art rejections) are based upon the Examiner’s alternative position that the Katz Exception (as argued by Applicant) does apply.  This alternative position is provided for (a) compact prosecution purposes and (b) should a reviewing body find that Applicant’s arguments persuasive (i.e. that in FP#5 and FF#6, the Katz Exception does apply).
For purposes of apply the prior art only, the Examiner will hereby rely on Applicant’s express statements (noted above) that the Katz Exception applies.  See also 37 C.F.R. § 1.104 (c)(3) noting that “[i]n rejecting claims the examiner may rely upon admissions by the applicant, or the patent owner in a reexamination proceeding, as to any matter affecting patentability .... [Emphasis added.]”

c.	Additional Findings of Fact:
The Examiner also finds that Covey inherently discloses Functional Phrase #6, i.e. programs that, when executed by the processor, cause the processor to perform operations comprising:  . . . in response to failing to confirm an authentication associated with the accessory, disabling a functionality of the medical device to report an aspect of a parameter of a patient; and receiving the parameter from the accessory:
Although various types of electrodes may be used with the defibrillator 10, preferably the electrodes 30 are QUIK-COMBOTM pacing/defibrillation/ECG electrodes sold by Medtronic Physio Control Corporation. [Emphasis added.]
Covey [0024]
 (See below, Covey discloses:
“The electrode identification information is preferably programmed in a memory of the tag 40, and such information includes one or optionally more of the electrode type, the electrode expiration date, the electrode manufacturing lot-code, and a distinguishing code. [Emphasis added.]” Covey [0031]).
As to the identity and condition of the electrodes 30 …, the user could be notified, for example, whether the electrodes 30 … are designed for pediatric therapy or adult therapy and whether the electrodes 30 … are past their corresponding expiration dates. [Emphasis added.]
 Covey [0045]).

As discussed directly above, Covey in Par [0031] and [0045] and additionally, in Par [0028] [0029] [0030] [0031 [0045] is discussing the processor performs a self diagnostic, checking for a correct electrode, and notifying the user if the wrong electrodes are attached. Thus a self diagnostic inherently means if incorrect then inherently disables the function if the diagnostic fails.

IX. CLAIM REJECTIONS— 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. §103(a) 3 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

A.	Obviousness in View of Covey and Burton
1.	Claims 1, 15, and 21 alternatively Are Obvious Over Covey in View of Burton, with Szu for support of inherency (Assumes § 112 ¶ 6 is Invoked)
Claims 1, 15,  and 21, as understood by the Examiner, are alternative rejected under 35 U.S.C. § 103(a) as being unpatentable over Covey (U.S. 20004/0162586 A1) in view of Burton et al. (U.S. 5,792,185).  And, claims 2-3, 5-13, 16-20, 23, 25, 34-45,37, 40, and 43-45 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Covey (U.S. 20004/0162586 A1) in view of Burton et al. (U.S. 5,792,185). -  Szu (Pub No. US 2012/0249302) is applied in the rejection below to show inherency. 
(a)	Regarding claims 1, 15, and 21: As noted above, it is the Examiner’s principle position that Covey inherently, discloses:
(i)	Functional Phrase #2 (FP#2):  programs that, when executed by the processor, cause the processor to perform operations comprising: . . . in response to failing to determine that the data set confirms the preset authentication criterion, disabling an advanced functionality of the medical device to report an aspect of the parameter;
(ii)	 Functional Phrase #4(FP#4):  programs that, when executed by the processor, cause the processor to perform operations comprising:  . . . in response to determining that the data set confirms the preset authentication criterion, enabling a function of the medical device to report an aspect of the parameter; and
(iii)	Functional Phrase #6 (FP #6): programs that, when executed by the processor, cause the processor to perform operations comprising:  . . . in response to failing to confirm an authentication associated with the accessory, disabling a functionality of the medical device to report an aspect of a parameter of a patient; and receiving the parameter from the accessory.
The Examiner takes this position because, as noted above, the specification fails to clearly link and associated a corresponding structure to FP #2, FP#4, and FP#5. Accordingly, functions read upon capable devices or structures, disclosed by Covey (Covey Par [0028] [0029] [0030] [0045] is discussing the processor performs a self diagnostic before operating to check the electrodes for a match and capability of the electrodes.  For example, by cross referencing the electrodes ID information to a data base in the receiving processor. At Par [0045] Covey states: "to the identity and condition of the electrodes 30 …, the user could be notified, for example, whether the electrodes 30 … are designed for pediatric therapy or adult therapy and whether the electrodes 30 … are past their corresponding expiration dates" [Emphasis added.]. Thus a self diagnostic, determine the correct electrodes, with notifications inherently disables the function if the diagnostic fails.).   
However if a reviewing body finds that FP #2, FP#4, and FP#5 in Covey are not inherently disclosed by processor self diagnostic for matching or diagnosing the electrodes as claims 1, 15, and 21 require.
Burton teaches FP#2, FP#4, and FP#6, where Burton, C1:L8-25, C2:L34-38, C5:L1-40 is discussing determining if the correct electrodes are attached to the device as shown in Figure 1 reprinted below. Burton in Figure 1 determines if defibrillation electrodes (16, 24, Figure 1) or EKG monitoring electrodes (16, 18, 20, 22, Figure 1) are attached to the device.   
                               
    PNG
    media_image1.png
    499
    308
    media_image1.png
    Greyscale

			-	Burton (U.S. 5,792,185), Figure 1. 
Therefore if not inherent, it would be therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Covey to directly disclose FP#2, FP#4, and FP#6. 
A person of ordinary skill in this particular art would be motivated to have Covey’s medical device and system perform: 
 in response to failing to determine (or determining) that the data set confirms the preset authentication criterion, disabling (or disabling) a function of the medical device to report an aspect of the parameter memory, as in FP#2, FP#4, and FP#6 of claims 1, 15, and 21 respectively, because: (a) the references suggests a need to accurately determine whether defibrillation or monitoring electrodes are operationally connected to defibrillation-heart monitoring equipment (Burton C3:L45-50) so that the user does not inadvertently apply the wrong electrodes thus harming the patient or getting inaccurate readings. (Burton C2:L6-55); and (b) the references suggest that an artesian at the time of the invention had the skill set and could add this feature with reasonable expectation of success (Covey, Par [0008] and Burton C1:L8-11, C1:L25-61, discussing prior art defibrillators and EKG equipment already existed and in one unit, called defibrillation-hear monitoring equipment, and artisans were familiar with these devices.).
(b)	Regarding claim 10: Covey discloses a method (“applied for analyzing the heart rhythms of the patient and/or defibrillation” Covey [0021] [0025]), comprising:
receiving a data set from a remote accessory configured to collect a parameter of a patient; determining whether the data set confirms a preset authentication criterion about the remote accessory (See Covey, [0044] [0045], discussing verifying the correct cable electrodes.); 
Covey does not expressly disclose disabling a function of a medical device in response to determining that the data set does not confirm the preset authentication criterion 
wherein the function comprises reporting an aspect of the parameter; and collecting the parameter while the function is disabled.
In related art, Burton teaches disabling a function of a medical device in response to determining that the data set does not confirm the preset authentication criterion 
wherein the function comprises reporting an aspect of the parameter; and collecting the parameter while the function is disabled (See Burton, C1:L8-25, C2:L34-38, C5:L1-40 is discussing determining if the correct electrodes are attached to the device as shown in Figure 1 reprinted above. Burton in Figure 1 determines if defibrillation electrodes (16, 24, Figure 1) or EKG monitoring electrodes (16, 18, 20, 22, Figure 1) are attached to the device, and either allows defibrillation or EKG monitoring.).  
Therefore, it would be therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Covey to directly disclose disabling one function and allowing the other. 
A person of ordinary skill in this particular art would be motivated to have Covey’s medical device and system perform: disabling a function of a medical device in response to determining that the data set does not confirm the preset authentication criterion wherein the function comprises reporting an aspect of the parameter; and collecting the parameter while the function is disabled  because: (a) the references suggests a need to accurately determine whether defibrillation or monitoring electrodes are operationally connected to defibrillation-heart monitoring equipment (Burton C3:L45-50) so that the user does not inadvertently apply the wrong electrodes thus harming the patient or getting inaccurate readings. (Burton C2:L6-55); and (b) the references suggest that an artesian at the time of the invention had the skill set and could add this feature with reasonable expectation of success (Covey, Par [0008] and Burton C1:L8-11, C1:L25-61, discussing prior art defibrillators and EKG equipment already existed and in one unit, called defibrillation-hear monitoring equipment, and artisans were familiar with these devices.).
	 (c)	Regarding claims 2 and 17: Covey in view of Burton disclose the medical device of claim 1, the data set being a first data set, the remote accessory being a first remote accessory, and the operations further comprising: determining whether a second data set received from a second remote accessory confirms the preset authentication criterion; and enabling the advanced functionality in response to determining that the second data set confirms the preset authentication criterion (Spare Electrode 50, Figure 1 Covey.  Burton, Abstract discussing many different types of cables. Thus at least a second electrode.).    
(d) Regarding Claims 3 and 16: Covey in view of Burton disclose the medical device of claim 2, wherein the enabling the advanced functionality comprises enabling the advanced functionality for a limited time, the operations further comprising disabling the advanced functionality again after the enabling of the advanced functionality for the limited time (Inherent: See discussion above, Covey and Burton are discussing defibrillation and electrocardiograms. Thus inherently for a limited amount of time.).    
(e) Regarding claims 5 and 43: Covey in view of Burton disclose the medical device of claim 1, the operations further comprising causing a warning to be displayed on a display in response to the failing to determine that the data set confirms the preset authentication criterion (See Covey Par [0064] and Burton at C5:L28-45 and Figure 1 item 22 and 26, operator alerts are provided letting them know which cable has been connected.).   
(f) Regarding claims 6, 12, 18, and 37:  Covey in view of Burton disclose the medical device of claim 1, wherein the received data set is encrypted when received at the medical device (Inherent: This is an attribute of the content of the data, i.e. Non Functional Descriptive Language not requiring any more of the products or processes described by Covey and Burton. For example Covey Par [0044] is describing an RFID tag reader. RFID tag information inherently can be encrypted information and the readers can receive that data. See for example Szu U.S. 2012/0249302, at Par [0013] discussing encrypted RFID tag information.).     
(g) Regarding claims 7, 8, 9, and 19:  Covey in view of Burton disclose the medical device of claim 1, wherein the remote accessory comprises an electrode wherein the electrode comprises an electrocardiogram electrode wherein the electrode comprises a defibrillation electrode (See for example Burton at C3:L45-51 and C7:L50-67.). 
(h) Regarding claim 11:  Covey in view of Burton disclose the method of claim 10, wherein the receiving of the data set from the remote accessory comprises receiving the data set through a wireless communication channel (See Covey Par [0042], the machine is on and performing self diagnostics to determine if the correct cable is connected.).
(i) Regarding claim 13:  Covey in view of Burton disclose the method of claim 10, the method of claim 10, wherein the function is enabled prior to the determining whether the data set confirms the preset authentication criterion about the remote accessory (See Covey Par [0042], the machine is on and performing self diagnostics to determine if the correct cable is connected.).  
(j) Regarding claim 20:  Covey in view of Burton disclose the control system of claim 15, wherein the reader comprises a radiofrequency identification reader configured to couple the remote accessory to the medical device through a wireless communication coupling (See for example Covey Par [0044] is describing an RFID tag reader.).
(k) Regarding claim 23, Covey in view of Burton disclose the system of claim 21, the operations further comprising receiving a data set from the accessory in response to the receiving of the information, wherein the failing to confirm the authentication comprises determining that the received data set does not confirm a preset authentication criterion (See for example Covey Par [0044] is describing an RFID tag reader and authenticating the data from the tag.).
(l) Regarding claim 25, Covey in view of Burton disclose the system of claim 23, the operations further comprising causing the medical device to send a query to the accessory requesting the data set, wherein the receiving of the data set from the accessory is in response to the causing the medical device to send the query to the accessory (See for example Covey Par [0044] is describing an RFID tag reader and authenticating the data from the tag. RFID requires a query signal.).
(m) Regarding Claims 34 and 35: Covey in view of Burton disclose the system of claim 21, further comprising an energy storage module configured to store an electrical charge and configured to deliver the electrical charge to the patient for defibrillating the patient (See Covey Par [0028] and Burton C1:L33-46.). 
(n) Regarding claim 40 Covey in view of Burton disclose the system of claim 21, wherein the failing to confirm the authentication indicates that the accessory is an unauthorized accessory (See discussion above for claim 21. Covey Par [0045] is discussing confirming the correct electrodes. Burton Figure 1 is confirming the correct electrodes for defibrillation or EKG). 
(o) Regarding claim 44: Covey in view of Burton disclose the system of claim 23, wherein: the accessory is the electrode; and the electrode is configured to detect the parameter and comprises memory storing the data set (See Covey Par [0043].). 
(p) Regarding claim 45: Covey in view of Burton disclose the system of claim 44, wherein the electrode is connected to the medical device via the cable (See Covey Figure 1.).   

X. ALLOWABLE SUBJECT MATTER
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

XI. RESPONSE TO ARGUMENTS
The Examiner has considered Applicant’s arguments as set forth in the Feb 2022 Remarks but finds that the arguments are unpersuasive.

A. Non-Statutory Double Patenting Rejections
1.	Applicant Argues Claim Amendments Overcome 
In the Feb 2022 Remarks, Applicant acknowledges but does not substantively challenge the obviousness double patenting (“ODP”) rejections as set forth in the Nov 2021 Non-Final Office Action. Applicant instead argues that the claim amendments in the April 2022 Claims cure the deficiency.

2.	Examiner’s Response 
The Examiner agrees.  The Examiner has reviewed the claim amendments and finds that the claims are now narrowed such that they do not cover in scope the claims of U.S. Patents: 7,728,548; 8,179,087; and 8,183,823. (Collectively, "Applicants Own Patents").  For support the Examiner notes:
(a)	 Independent claim 10 of this instant application is a process claim directed to disabling a medical device ability to report an aspect of a patient parameter based upon an authentication.  The claims of Applicants Own Patents are product claims directed to changing protocols in which power is drawn to defibrillate a patient based upon an authentication. 
Because claim 10 of this instant application is a process claim and the claims of Applicants Own Patents are all product claims the examiner finds that claim 10 does not cover in scope the claims of Applicants Own Patents and therefore no double patenting rejection is required for claim 10.  And, because claim 10 is now narrowed and directed to the ability to report patient parameter rather than the change of protocols, as in Applicant Own Patents, the Examiner finds that no double patenting rejection is required.   
Accordingly, the double patenting rejection of claim 10 and any claims depending therefrom is withdrawn.    
(b)	Independent claims 1, 15, and 21 of this instant application are directed to products, such as a medical device or control system of a medical device.  The amendments now  narrowed these claims toward enabling or disabling the medical device to report an aspect of a parameter of a patient based upon an authentication. The claims of Applicants Own Patents area also product claims directed to changing protocols in which power is drawn to defibrillate based upon an authentication. Accordingly, while these claims may be related, i.e. performing authentications, claims 1, 15, and 21 of this instant reissue application are now narrowed, in that they are directed to a distinct invention, i.e. enabling or disabling the medical device to report an aspect of a parameter of a patient.  Accordingly claim 15, 15 and 21 do not cover in scope the product claims of the claims of Applicants Own Patents. Because claims 1, 15, and 21 do not cover in scope the claims of Applicant Own Patents, the double patenting rejection of claims 1, 15, and 21, and claims depending therefrom is withdrawn.

B. Drawing Objections
In the Feb 2022 Remarks, Applicant argues that “Applicant herein amends claim 21 and cancels claim 42 as shown above, thereby obviating the objections to the drawings.”  Feb 2022 Remarks, p 12.
Applicants actions have overcome the drawing objections as set forth in the Nov 2021 Non-Final Office Action.

C. Oath/Declaration Objections
1.	Applicant Argues Claim Amendments Overcome 
In the Feb 2022 Remarks, Applicant acknowledges and challenges the objection and associated § 251 rejection  Applicant argues that the non final action states that no claim does not require "a preset authentication criterion," as indicated in the error statement. Applicant asserts that at least claim 21 does not require "a preset authentication criterion." Additionally, Applicant argues that the error statement does indicate broadening by removal of "a preset authentication criterion" and as such indicates the error is that the patentee claimed less than he had a right to claim.  Accordingly, the objection and associated rejection should be withdrawn.  


2.	Examiner’s Response 
The Examiner agrees.  The Examiner finds that at least claim 1 and claim 21 are amended such that they do not require "a preset authentication criterion."   Additionally, the error statement indicating broadening by removal of "a preset authentication criterion," combined with the box checked indicating the patent is wholly or partly inoperative by reason of the patentee claiming more or less than he had the right to claim in the patent does clearly indicate the error for which the reissue was filed. 
Accordingly, the objection to the declaration and associated § 251 rejection is withdrawn.       


D. Arguments Regarding the Invocation of § 112 ¶ 6
1.	Applicant Argues:
In the April 2021 Remarks, Applicant argues: 
The Office alleges that the claims invoke interpretation under 35 U.S.C. § 112, ,i 6. Office Action, pp. 15-28. Applicant respectfully traverses this allegation. Nevertheless, for the sole purpose of expediting allowance, Applicant herein amends claims 1-3, 5, 10, 11, 13-18, 21, 23, 25, 34, 35, 37, 40, and 43-45 as shown above. Applicant respectfully submits that the amended claims do not invoke interpretation under§ 112, ,i 6, and even assuming, arguendo, that they do, the corresponding structure can be determined from the specification of U.S. Patent No. 9,907,971. For example, at least figures 7 and 9 of the instant Reissue Application illustrate (and the corresponding description of those figures describes, in sufficient detail) algorithms (e.g., flow diagrams) corresponding to the claimed operations.


April 2021 Remarks, pp 10-11.

b. Examiner’s Response:
The Examiner maintains his position that the claim language invokes § 112 ¶ 6 for at least all the functional phrases identified in this Office action (i.e. FP#1 to FP#6).  It is also the Examiner’s principle position that the identified functional phrases (i.e. FP#1 to FP#6) require special programming, and therefore require an algorithm.  Because the identified functional phrases (i.e. FP#1 to FP#6) require an algorithm, the “Katz Exception” cannot apply.
Additionally, stating the figures in the 971 Patent “illustrate (and the corresponding description of those figures describes, in sufficient detail) algorithms (e.g., flow diagrams)” is a statement that the alleged algorithms are there.  It is not a statement what the actual algorithms are.  Applicant is remined that its Applicant’s duty to clearly link and associate the claimed function to the corresponding structure—not the Examiner’s. “[I]n return for generic claiming ability, the applicant must indicate in the specification what structure constitutes the means.”  Aristocrat Techs. Australia PTY Ltd. v. Intl. Game Tech., 521 F.3d 1328, 1333 (Fed. Cir. 2008)(citations omitted).  “We hold that, pursuant to this provision, structure disclosed in the specification is ‘corresponding’ structure only if the specification or prosecution history clearly links or associates that structure to the function recited in the claim. This duty to link or associate structure to function is the quid pro quo for the convenience of employing § 112, ¶ 6.”  B. Braun Medical, Inc. v. Abbott Labs., 124 F.3d 1419, 1424 (Fed. Cir. 1997).


XII. CONCLUSION
A. This Action Is Final
Applicant’s April 2022 Claim Amendments each necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

B. Reissue Application Reminders
1. Disclosure of Other Proceedings
Applicants are reminded of the continuing obligation under 37 C.F.R. § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the 971 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, IPRs, supplemental examinations, and litigation. 

2. Disclosure of Material Information
Applicant is further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

C. Manner of Making Amendments
1.  All Amendments Must Be Made With Respect to the Patent Under Reissue
Applicant is reminded that changes to the 681 Reissue Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the 971 Patent as opposed to any prior changes entered previously. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with 37 C.F.R. § 1.173.  

2. Optional Claim Appendix Showing Current Claim Changes
Applicant may optionally submit a claim appendix in any response in which an official claims amendment is filed. This optional claim appendix may be marked up to show changes with respect to a previous set of claims.  This optional claim appendix aids the general public and the Office by showing what has changed in the current claim amendments.  This optional claim appendix is especially helpful when amending ‘new’ claims since ‘new’ claims are always underlined in their entirety.
However, in order to not confuse the optional claim appendix with the official claim listing and in order to properly delineate the optional claim appendix in the Image File Wrapper (“IFW”) system, such optional claim appendix should: (1) be included with Applicant’s remarks; (2) when possible, not begin on a separate page (since this submission is part of applicant’s remarks); and (3) be clearly marked as “NOT FOR ENTRY.”


D. Prior Art Considered
The prior art made of record which is considered pertinent to Applicant’s disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”)  Unless expressly noted otherwise by the Examiner, all documents listed on the PTO-892 are cited in their entirety.

E. Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Nick Corsaro whose telephone number is (571) 272-7876.  The Examiner can normally be reached on M-F 7:30 to 5 PM.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Andrew J. Fischer can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If any applicant would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call (800) 786-9199 (in the USA or CANADA) or (571) 272-1000.

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        







Conferees: 

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 35 U.S.C. § 112 was amended and subsections were renamed by the America Invents Act, Pub. L. No. 112-29 (“AIA ”), which took effect on September 16, 2012. Because the application is a reissue of the 971 Patent which has an effective filing date before that date, this Office action refers to the pre-AIA  version of § 112.
        2 Given the (at most) June 6, 2008 effective filing date of the Examined Claims of the 681 Application, the version of 35 U.S.C. § 102 that applies here is that in force preceding the changes made by the America Invents Act. See Leahy–Smith America Invents Act, Pub. L. No. 112-29, 125 Stat. 284, 293 (2011).
        3 Given the (at most) June 6, 2008 effective filing date of the Examined Claims of the 681 Application, the version of 35 U.S.C. § 103 that applies here is that in force preceding the changes made by the America Invents Act. See Leahy–Smith America Invents Act, Pub. L. No. 112-29, 125 Stat. 284, 293 (2011).